Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 1 of 122 PageID: 1



SCHNADER HARRISON SEGAL &                          Of Counsel:
LEWIS LLP                                          STERNE, KESSLER, GOLDSTEIN & FOX
A Pennsylvania Limited Liability Partnership       P.L.L.C.
                                                   Dennies Varughese, Pharm.D.
Lisa J. Rodriguez
                                                   Adam C. LaRock (pro hac vice pending)
New Jersey Managing Partner
                                                   Robert Stout (pro hac vice pending)
Woodland Falls Corporate Park
                                                   1100 New York Ave., N.W.
220 Lake Drive East, Suite 200
                                                   Washington, DC 20005-3934
Cherry Hill, New Jersey 08002-1165
                                                   (202) 772-8511
Phone: (856) 482-5222
                                                   dvarughese@sternekessler.com
Fax: (856) 482-6980
                                                   alarock@sternekessler.com
ljrodriguez@schnader.com
                                                   rstout@sternekessler.com

                                                   Attorneys for Plaintiff
                                                   Alembic Pharmaceuticals Ltd.

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


                                                     )
ALEMBIC PHARMACEUTICALS LTD.,                        )
                                                     )
                             Plaintiff,              )
                                                     ) Civil Action No.
       v.                                            )
                                                     )
NOVARTIS PHARMACEUTICALS CORP. and                   )
NOVARTIS AG,                                         ) FILED UNDER SEAL
                                                     )
                                                     )
                             Defendants.             )
                                                     )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Alembic Pharmaceuticals Ltd. (“Alembic”), by and through its counsel,

respectfully submits this Complaint for Declaratory Judgment against Defendants Novartis

Pharmaceuticals Corp. (“Novartis Pharmaceuticals Corp.”) and Novartis AG (“Novartis AG”)

(collectively “Novartis” or “Defendants”) seeking a declaration that Alembic has not infringed,

does not infringe, and will not infringe any valid claim of U.S. Patent No. 9,283,209 (“the ’209



                                               1
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 2 of 122 PageID: 2



Patent”). Alembic brings this suit to obtain patent certainty under 21 U.S.C. § 355(j)(5)(C)(i)(I),

and to obtain final FDA approval to market its low-cost, generic deferasirox drug products at the

earliest possible date pursuant to 21 U.S.C. §355(j)(5)(D)(i)(I). Alembic seeks a declaratory

judgment of non-infringement of the ’209 Patent that would free the FDA to approve Alembic’s

generic drug application at the earliest-possible date, thereby allowing Alembic to market its

low-cost, generic deferasirox drug products. Alembic alleges as follows:

                        NATURE AND SUMMARY OF THIS ACTION

       1.       This action arises under the patent laws of the United States and Amendments to

the Federal Food, Drug, and Cosmetics Act (the “Hatch-Waxman Act”), 1 which govern the U.S.

Food and Drug Administration’s (“FDA”) approval of both new and generic drugs. See 21

U.S.C. § 355 et seq.; 35 U.S.C. §§ 156, 217(e). Alembic seeks final FDA approval for the

commercial manufacture, use, importation, offer for sale, and sale of a generic version of

Jadenu®, 180 mg (deferasirox) tablets, as described in Alembic’s Abbreviated New Drug

Application (“ANDA”) No. 211824 (“Alembic’s ANDA”). Alembic’s ANDA contains a

certification, pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV certification”), that

the ’209 Patent will not be infringed by the manufacture, use, or sale of Alembic’s 180 mg

deferasirox tablets.

       2.       In accordance with 21 U.S.C. § 355(j)(2)(B) and 21 C.F.R. § 314.95, Alembic

sent notice to Defendants of Alembic’s Paragraph IV certification to the ’209 Patent and

provided an Offer of Confidential Access to its ANDA No. 211824 on June 4, 2018 (“Alembic’s

Notice Letter”). See Exhibit I, 69-72. Novartis did not request a copy of Alembic’s ANDA and




       1
           Drug Price Competition and Patent Term Restoration Act, 21 U.S.C. § 355(j) (1984).


                                                2
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 3 of 122 PageID: 3



chose not to bring a suit for patent infringement, even though they had an opportunity to do so.

See 21 U.S.C. § 355(j)(5)(C).

       3.     The Hatch-Waxman Act provides for a “civil action to obtain patent certainty”

when a generic applicant makes such certifications, and the patent owner does not bring an

action within 45 days of receiving notice of the Paragraph IV certification. See 21 U.S.C. §

355(j)(5)(C)(i)(I)(aa)-(cc). This declaratory judgment provision in the Hatch-Waxman Act aims

to encourage early resolution of patent disputes and prevent brand-name drug companies from

using tactics that forestall the competing generic drug makers from entering the market. See

Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1285 (Fed. Cir. 2008).

       4.     The Medicare Modernization Act of 2003 (“MMA”) sets forth certain provisions

by which first ANDA applicants would forfeit their exclusivity. For example, the entry of a final

judgment of non-infringement with respect to the patents against which the first ANDA applicant

filed Paragraph IV certifications, regardless of whether those patents are asserted against

subsequent ANDA filers, will cause the first ANDA filer to forfeit its exclusivity. 21 U.S.C. §

355(j)(5)(D)(i)(I)(bb)(AA).

       5.     Alembic’s complaint seeks a judgment to obtain patent certainty that Alembic’s

180 mg deferasirox tablets do not infringe any valid and enforceable claim of the ’209 Patent.

Such judgment would trigger forfeiture of the first ANDA applicant’s 180-day exclusivity,

which presently blocks the FDA from approving Alembic’s ANDA, thereby enabling Alembic to

bring its 180 mg deferasirox tablets to market at the earliest possible date allowed under

applicable statutory and FDA regulatory provisions.

                                        THE PARTIES

       6.     Plaintiff Alembic is a corporation organized and existing under the laws of the

India, with a place of business at Alembic Road, Vadodara 390003, Gujarat, India.


                                               3
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 4 of 122 PageID: 4



       7.      On information and belief, Defendant Novartis Pharmaceuticals Corp. is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business in East Hanover, New Jersey.

       8.      On information and belief, Defendant Novartis AG is a corporation organized and

existing under the laws of Switzerland and has its principal place of business in Basel,

Switzerland.

       9.      Based on publicly available information, Novartis AG is the owner and assignee

of record with the United States Patent and Trademark Office (“USPTO”) of the ’209 Patent.

                               JURISDICTION AND VENUE

       10.     This is a Complaint for a declaratory judgment that Alembic has not, does not,

and will not infringe the claims of the ’209 Patent, which arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq., the Hatch-Waxman Act, 21 U.S.C. §§ 355(j) et seq., and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

       11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because this action involves substantial claims arising under the United

States Patent Act (35 U.S.C. §§ 1 et seq.), the Declaratory Judgment Act (28 U.S.C. §§ 2201-

2202), 21 U.S.C. § 355(j)(5)(C), and 35 U.S.C. § 271(e)(5).

       12.     An actual controversy exists between Alembic and Novartis by virtue of Novartis’

listing of the ’209 Patent in the Orange Book for Jadenu®, Alembic’s filing of ANDA No.

211824 with the FDA under § 505(j) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.

§355(j), for a generic version of 180 mg deferasirox tablets that are bioequivalent to Novartis’

drug Jadenu®, and Novartis’ failure to bring suit against Alembic in connection with Alembic’s

filing of ANDA No. 211824 or any product described therein. Additionally, another applicant

was the first to submit an ANDA referencing the 180 mg strength of Jandenu®, and therefore


                                                 4
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 5 of 122 PageID: 5



retains eligibility for 180-day marketing exclusivity, which indefinitely blocks approval of any

subsequently filed ANDA, such as Alembic’s. Only a final decision of noninfringement or

invalidity of the ’209 Patent will lift that regulatory block. See Apotex, Inc. et al v. Daiichi

Sankyo, Inc. et al, 781 F.3d 1356, 1368–1369 (Fed. Cir. 2015).

        13.      Alembic contends that it has a right to engage in making, using, offering to sell,

and selling its product described in Alembic’s ANDA without license from Novartis.

        14.      This Court has personal jurisdiction over Novartis Pharmaceuticals Corp.

because, on information and belief, Novartis Pharmaceuticals Corp. has a principal place of

business in East Hanover, New Jersey and conducts substantial business in, and has regular and

systematic contact with, the State of New Jersey, including this District. On information and

belief, Novartis Pharmaceuticals Corp. has purposefully availed itself to this forum by, among

other things, making, shipping, using, offering to sell or selling, or causing others to use, offer to

sell, or sell, pharmaceutical products in the State of New Jersey and deriving revenue from such

activities.

        15.      On information and belief, Novartis Pharmaceuticals Corp. has sued for patent

infringement in this District, and has therefore availed itself to this forum, in at least the

following cases: Novartis Pharmaceuticals Corporation et al v. Actavis, Inc. et al, Civ. No. 15-

8978 (D.N.J. Dec. 31, 2015); Novartis Pharmaceuticals Corporation et al v. Aurobindo Pharma

Ltd. et al, Civ. No. 15-4427 (D.N.J. Jan. 25, 2015); Novartis Pharmaceuticals Corporation et al

v. Sagent Pharmaceuticals, Inc., Civ. No. 14-cv-7556 (D.N.J. Dec. 3, 2014); Novartis

Pharmaceuticals Corporation et al v. Dr. Reddy’s Lab’s, Ltd. et al, Civ. No. 15-7964 (D.N.J.

Nov. 6, 2015).




                                                  5
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 6 of 122 PageID: 6



       16.     This Court has personal jurisdiction over Novartis AG based on, inter alia,

Novartis AG’s systemic and continuous contacts with New Jersey, including this District. Upon

information and belief, Novartis AG has conducted and continues to conduct business directly or

through, inter alia, its subsidiaries, agents, and alter egos, including Novartis Pharmaceuticals

Corp., in this District. On information and belief, Novartis AG has purposefully availed itself to

this forum by, among other things, making, shipping, using, offering to sell or selling, or causing

others to use, offer to sell, or sell, pharmaceutical products in the State of New Jersey and

deriving revenue from such activities.

       17.     On information and belief, Novartis AG has sued for patent infringement in this

District, and has therefore availed itself to this forum, in at least the following cases: Novartis

AG v. Apotex Inc., Civ. No. 09-5614 (D.N.J. Jan. 24, 2011); Novartis AG et al v. Aurobindo

Pharma Ltd. et al, Civ. No. 17-389 (D.N.J. Jan 19, 2017); Novartis AG et al v. HEC Pharm. Co.,

Ltd. et al, Civ. No. 15-1647 (D.N.J. Mar. 5, 2015); Novartis AG et al v. Actavis, Inc. et al, Civ.

No. 14-7849 (D.N.J. Dec. 14, 2014); Novartis AG et al v. Teva Pharmaceuticals USA, Inc. et al,

Civ. No. 11-2289 (D.N.J. Apr. 21, 2011).

       18.     Novartis AG has also consented to personal jurisdiction in this district in related

actions involving generic versions of Jadenu® and the ’209 Patent. See Piramal HealthCare UK

Ltd. v. Novartis AG and Novartis Pharm. Corp., No. 19-12651, D.I. 12-1, Exhibit G, 52, ¶ 3,

July 8, 2019 Email From Tim Cook (D.N.J. filed July 22, 2019) (“Novartis AG has not contested

personal jurisdiction in the District of New Jersey to the extent it is properly served.”).

       19.     This Court also has personal jurisdiction over Novartis AG because the

requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Alembic’s claims arise

under federal law, (b) Novartis AG is a foreign corporation (to the extent Novartis AG asserts




                                                  6
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 7 of 122 PageID: 7



that it is not subject to personal jurisdiction in the courts of any state), and (c) Novartis AG has

sufficient contacts with the United States as a whole, including but not limited to, contacts with

the United States through Novartis AG’s subsidiaries, agents, and alter egos, including Novartis

Pharmaceuticals Corp., directing the manufacture, importation, offer for sale, and/or sale of

pharmaceutical products that are distributed throughout the United States,, applying for and

obtaining patents in the United States, and litigating cases in United States courts. See Novartis

AG v. Apotex Inc., Civ. No. 09-5614 PGS, 2011 WL 691594 (D.N.J. Jan. 24, 2011); Novartis AG

et al. v. HEC Pharm Co., Ltd. et al., Civ. No. 15- 00151, (D. Del filed Feb 11, 2015).

       20.     Venue is proper in this Court pursuant to 28 U.S.C. §1391.

                            HATCH-WAXMAN ACT OVERVIEW

       21.     In 1984, Congress passed the Drug Price Competition and Patent Term

Restoration Act, commonly referred to as the Hatch-Waxman Act. See 21 U.S.C. §355 and 35

U.S.C. §§ 156 and 271(e). The Hatch-Waxman Act was intended to encourage generic-drug

competition while leaving intact incentives for research and development of new drugs by

“branded” drug companies. See H.R. Rep No. 98-857, pt. 1 at 14-15 (1984). The Hatch-Waxman

Act was designed to stem the rising cost of prescription drugs by bringing less expensive generic

drugs to market faster.

       22.     To accomplish this goal, the Hatch-Waxman Act established a framework with

five elements that are pertinent here.

       23.     First, a company seeking FDA approval of a new drug must submit a New Drug

Application (“NDA”) to the FDA. See 21 U.S.C. § 355. A brand-name drug sponsor must also

inform the FDA of every patent that claims the “drug” or “method of using [the] drug” for which

a claim of patent infringement could reasonably be asserted against unlicensed manufacture, use,

or sale of that drug product. See 21 U.S.C. § 355(b)(1); 21 U.S.C. § 355(c)(2); 21 C.F.R. §


                                                 7
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 8 of 122 PageID: 8



314.53(b), (c)(2). Upon approval of the NDA, the FDA publishes a listing of patent information

for the approved drug in a document referred to as the Orange Book. See 21 U.S.C. § 355(b)(1).

The new FDA-approved drug is known as the “reference-listed drug.”

       24.     Second, the Hatch-Waxman Act provides a streamlined process for approving

generic drugs. Before marketing a generic version of an FDA-approved drug, a generic-drug

manufacturer must submit an ANDA to the FDA. An ANDA is “abbreviated” because applicants

are generally not required to include the extensive preclinical and clinical data that must be

included in an NDA for a brand-name drug. Instead, the ANDA applicants can rely on the

NDA’s preclinical and clinical data if the proposed generic product is “bioequivalent” to the

corresponding reference-listed drug. See 21 U.S.C. § 355(j)(4)(F).

       25.     An ANDA must also contain one of four certifications for each patent listed in the

Orange Book: (i) that there are no patents listed in the Orange Book; (ii) that any listed patent

has expired; (iii) that the patent will expire before the generic manufacturer is seeking to market

its generic product; or (iv) that the patent is invalid, unenforceable or will not be infringed by the

manufacture, use or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C. §

355(j)(2)(A)(vii)(I)-(IV); 21 C.F.R. § 314.94(a)(12). The last of these is commonly referred to as

a “Paragraph IV certification.”

       26.     An applicant submitting an ANDA containing a Paragraph IV certification must

provide formal written notice (i.e., a “Notice Letter”) informing both the patent holder and the

NDA holder of its Paragraph IV certification. See 21 U.S.C. § 355(j)(2)(B)(i).

       27.     Third, the Hatch-Waxman Act encourages prompt resolution of patent disputes by

authorizing a patent owner to sue an ANDA applicant for patent infringement if a Paragraph IV

certification has been made. See 35 U.S.C. § 271(e)(2). By statute, if the patent owner brings suit




                                                  8
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 9 of 122 PageID: 9



within 45-days of receiving notice of the Paragraph IV certification, the suit will trigger an

automatic statutory 30-month stay of approval by the FDA of the ANDA to allow parties time to

adjudicate the merits of the infringement action before the generic company launches its product.

See 21 U.S.C. § 355(j)(5)(B)(iii).

       28.     Fourth, to encourage prompt generic-market entry, the Hatch-Waxman Act grants

the first generic applicant to file a substantially complete ANDA containing a Paragraph IV

certification (“first-filer”) to an Orange-Book-listed patent a 180-day period of marketing

exclusivity that begins only upon the date it begins commercial marketing of its generic-drug

product.

       29.     Fifth, to curb abuses of the 180-day exclusivity by patent owners and first-filers,

where the 180-exclusivity is used to block all subsequent ANDA filers from obtaining approval

of their respective ANDAs, Congress enacted the Medicare Modernization Amendments to the

Hatch-Waxman Act, which provided for various conditions under which a first-filer would

forfeit 180-day eligibility. See 21 U.S.C. § 355(j)(5)(D). The first of the forfeiture provisions,

known as the Failure to Launch provision, provides that 180-day eligibility will be forfeited if a

subsequent ANDA filer obtains a judgment of noninfringement to the patent(s) that confer

exclusivity. See 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb)(AA); see also Daiichi Sankyo, 781 F.3d at

1360. As part of that remedy, the Hatch-Waxman Act allows ANDA applicants to bring

declaratory-judgment actions asserting noninfringement against any relevant Orange-Book-listed

patent if (1) neither the patent owner nor the NDA holder brought an action for infringement of

the patent within the 45-day period; and (2) the ANDA applicant’s notice of Paragraph IV

certification included an offer of confidential access to the ANDA. 21 U.S.C. §

355(j)(5)(C)(i)(I)(aa)-(cc).




                                                9
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 10 of 122 PageID: 10



        30.     If the first-filer does not commercially market the generic drug and none of the

 MMA forfeiture provisions are triggered (including the entry of a final judgment of non-

 infringement or invalidity), the first-filer’s 180-day exclusivity period will be delayed

 indefinitely, ultimately blocking final FDA approval of all subsequent ANDAs. This block is

 known as “bottlenecking” or a “statutory block” of a subsequent ANDA.

        31.     By authorizing declaratory judgment actions under these circumstances, Congress

 intended that full generic competition would not be delayed indefinitely by the first-filer’s 180-

 day exclusivity. A declaratory judgment action by a subsequent ANDA applicant can result in a

 court decision that triggers forfeiture of the first-filer’s 180-day exclusivity under 21 U.S.C. §

 355(j)(5)(D)(i)(I)(bb)(AA), thereby clearing the way for approval of a subsequent-filer’s ANDA.

        32.     Congress explained the need for civil actions to obtain patent certainty:

                [W]hen generic applicants are blocked by a first generic applicant’s 180-
                day exclusivity, the brand drug company could choose not to sue those
                other generic applicants so as to delay a final court decision that could …
                force the first generic to market. In … these … circumstances, generic
                applicants must be able to seek a resolution of disputes involving all
                patents listed in the Orange Book with respect to the drug.


 Caraco, 527 F.3d at 1285 (quoting 149 Cong. Rec. S15885 (Nov. 25, 2003) (remarks of Sen.

 Kennedy, ranking member of U.S. Senate Committee on Health, Education, Labor, and

 Pensions)).

                     DEFENDANTS BLOCK ALEMBIC’S GENERIC ENTRY

                1.      The FDA’s Orange Book Lists the ’209 Patent

        33.     Novartis requested that the FDA list the ’209 Patent in the Orange Book in

 connection with its Jadenu® NDA as a patent to which “a claim of patent infringement could

 reasonably be asserted if a person not licensed by the owner engaged in the manufacture, use, or




                                                 10
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 11 of 122 PageID: 11



 sale of the drug” product containing 90 mg, 180 mg, and 360 mg deferasirox in a tablet. 21

 U.S.C. § 355(b)(1), (c)(2).

        34.     Novartis is the holder of the approved Jadenu® NDA No. 206910, and caused or

 authorized the ’209 Patent to be listed in the Orange Book in connection with the Jadenu® NDA.

        35.     The ’209 Patent, entitled “Oral Formulations of Deferasirox,” issued on March

 15, 2016. The patent names Indrajit Ghosh and Jia-Ai Zhang as inventors and identifies Novartis

 AG as the assignee of record. A true and correct copy of the ’209 Patent is attached hereto as

 Exhibit A.

        36.     The ’209 Patent purports to claim reduced and fast release orally administrable

 formulations of deferasirox.

        37.     At the time of Alembic’s ANDA filing, two patents were listed in FDA’s Orange

 Book as covering Jadenu®: U.S. Patent No. 6,465,504 (“the ’504 patent”) and the ’209 Patent.

 Under the Hatch-Waxman statutory scheme, Alembic was required to submit patent certification

 to the ’504 and ’209 Patents.

        38.     Alembic’s ANDA No. 211824 contains a Paragraph III certification to the ’504

 patent certifying Alembic would wait until the expiration of the ’504 patent to begin marketing

 its ANDA Product. The ’504 patent expired on April 5, 2019. Alembic’s ANDA contains a

 Paragraph IV certification that Alembic’s 180 mg deferasirox tablets will not infringe the ’209

 Patent, which does not expire until November 21, 2034. Through the Paragraph IV certification,

 Alembic is seeking immediate approval of its 180 mg deferasirox tablets, prior to expiration of

 the ’209 Patent. Because Novartis chose not to sue Alembic asserting the ’209 Patent, Alembic

 would have received final approval of its 180 mg deferasirox tablets but for the block presented

 by the first-filer’s exclusivity, as discussed below.




                                                   11
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 12 of 122 PageID: 12



                  2.     The First Paragraph IV Certification for Jadenu®

        39.       Separate 180-day exclusivity periods are available for each strength of the same

 drug product because each strength is a distinct drug product. See Apotex, Inc. v. Shalala, 53 F.

 Supp. 2d 454, 456 (D.D.C. 1999) (citing FDA conclusion that “each strength of drug product is a

 separately listed drug.”) Thus, an applicant must obtain forfeiture for each drug strength.

        40.       The FDA maintains the identity of ANDA first-filer(s) as confidential. However,

 the FDA publishes the date of submission of the first substantially complete ANDA containing a

 Paragraph IV certification for each drug. For Jadenu®, the FDA identifies the date of submission

 of the first-filer(s) as October 19, 2015 for the 90 mg and 360 mg strengths of Jadenu®. See

 Exhibit B, 28.

        41.       Based on the FDA’s Orange Book, as of October 19, 2015, the Orange Book did

 not identify the ’209 Patent.

        42.       Based on the FDA’s Orange Book, as of April 21, 2016, the ’209 Patent had been

 submitted to the Orange Book.

        43.       Upon information and belief, the first-filer for the 90 mg and 360 mg strengths

 (submitted on October 19, 2015) has withdrawn its Paragraph IV certification and therefore has

 forfeited any 180-day exclusivity to which it may have been entitled. See Exhibit C, 29-31,

 Stipulation and Order of Dismissal Without Prejudice, D.I. 123, ¶ 2, Novartis Pharms. Corp. v.

 Actavis, Inc., C.A. No. 15-1219-RGA (D. Del. entered Sept. 18, 2017).

        44.       On information and belief, the first-filer(s) for the 180 mg strength submitted a

 substantially complete ANDA containing a Paragraph IV certification for 180 mg deferasirox

 tablets on April 21, 2016, and thus holds eligibility for 180-day marketing exclusivity that

 prevents all subsequently filed ANDAs (like Alembic’s ANDA) for 180 mg deferasirox tablets

 from receiving final approval. Absent a judgment by this Court on the ’209 Patent, the first-


                                                 12
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 13 of 122 PageID: 13



 filer(s) will retain eligibility for 180-days of marketing exclusivity until (1) it launches its

 product or (2) upon expiration of the ’209 Patent in November 2034, thereby blocking Alembic’s

 market entry indefinitely.

                3.      Alembic Applies for FDA Approval of its Generic Deferasirox Tablets

          45.   Alembic submitted ANDA No. 211824 to the FDA on March 28, 2018, seeking

 approval for the commercial manufacture, use, importation, offer for sale, and sale of a generic

 version of 90 mg, 180 mg, and 360 mg Jadenu® deferasirox tablets. Alembic’s ANDA contains

 a Paragraph IV certification that the ’209 Patent will not be infringed by the manufacture, use, or

 sale of Alembic’s deferasirox products. Alembic submitted its ANDA after April 21, 2016, and

 therefore is a “subsequent filer.” As a subsequent filer, Alembic is blocked from marketing its

 180 mg deferasirox product by the first-filer(s) exclusivity.

          46.   On June 4, 2018, Alembic sent notice to Novartis, as it was required by law, of

 Alembic’s Paragraph IV certification regarding the ’209 Patent in Alembic’s ANDA and

 provided an Offer of Confidential Access to its ANDA No. 211824 pursuant to 21 U.S.C. §

 355(j)(2)(B)(i). See Exhibit I, 69-72.

          47.   Novartis received Alembic’s Notice Letter on June 5 and 6, 2018. See Exhibit J,

 77-78.

          48.   In its Notice Letter, Alembic provided to Novartis a detailed factual and legal

 basis for Alembic’s Paragraph IV certification to the ’209 Patent, explaining why the patent

 would not be infringed by Alembic’s proposed generic 90 mg, 180 mg, and 360 mg deferasirox

 tablets. See id., at 71. Novartis had a statutory right to bring suit against Alembic if it believed

 that Alembic infringed the ’209 Patent, but Novartis chose not to sue Alembic. 21 U.S.C. §

 355(j)(5)(B)(iii). Having failed to sue Alembic within a 45-day period following receipt of




                                                  13
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 14 of 122 PageID: 14



 Alembic’s Notice Letter, the relevant statute provides Alembic with a statutory right to bring the

 present declaratory judgment action for patent certainty. 21 U.S.C. § 355(j)(5)(C)(i)(I)(aa)-(cc).

                 4.      Alembic’s Approval is Blocked

         49.     Alembic is prepared to begin commercial marketing of its deferasirox tablets

 upon FDA marketing approval, and has done so for the 90 mg and 360 mg strength tablets.

 Alembic’s 180 mg strength deferasirox tablets, however, have received only tentative approval

 and are blocked from receiving final approval and entering the market until the end of the first-

 filer’s exclusivity based on the ’209 Patent. See Exhibit H, 59-66.

         50.




                                                                                               Thus,

 FDA determined that the commercial launch of Alembic’s 180 mg deferasirox tablets is

 indefinitely blocked until the expiration of the first filer’s exclusivity.

         51.     As a consequence, absent a judgment from this Court declaring that Alembic’s

 180 mg deferasirox tablets do not infringe the ’209 Patent, Alembic is unable to market its 180

 mg deferasirox tablets indefinitely, thereby injuring Alembic by depriving it of sales revenue and

 profits that it could earn for that period of time. See 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb).

                      AN ARTICLE III CASE OR CONTROVERSY EXISTS

         52.     According to publicly available information, the first-filer has forfeited

 exclusivity for the 90 mg and 360 mg strengths of deferasirox tablets. See Exhibit B, 28.




                                                    14
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 15 of 122 PageID: 15



        53.     There is an actual and ongoing controversy between Alembic and Novartis with

 respect to infringement of the ’209 Patent that can be resolved by a declaratory judgment from

 this Court. A judgment of non-infringement from this Court will trigger forfeiture of the first-

 filer’s exclusivity, as Congress intended under 21 U.S.C. § 355(j)(5)(D)(i)(I)(bb), with respect to

 the 180 mg strength of deferasirox tablets, thereby allowing Alembic to bring its generic 180 mg

 deferasirox tablets to market at the earliest possible date, and enhancing generic competition.

        54.     The present dispute between Alembic and Novartis satisfies the three-part

 framework for determining whether an action presents a justiciable Article III controversy: (1)

 the plaintiffs have standing; (2) the issues are ripe for adjudication; and (3) the case is not

 rendered moot. Caraco, 527 F.3d at 1278.

        55.     Standing requires three elements: (1) an alleged injury in fact—“a harm suffered

 by the plaintiff that is ‘concrete’ and actual or imminent, not ‘conjectural’ or ‘hypothetical’”; (2)

 causation—“a fairly traceable connection between the plaintiff’s injury and the complained-of

 conduct of the defendant”; and (3) redressability—“a likelihood that the requested relief will

 redress the alleged injury.” Caraco, 527 F.3d at 1291.

        56.     Alembic is being injured in fact by the ongoing listing of Defendants’ ’209 Patent

 in FDA’s Orange Book. The ’209 Patent confers 180-day exclusivity eligibility for the first-filer,

 which serves to preclude Alembic from marketing its non-infringing generic deferasirox tablets

 at the earliest possible date. Alembic’s injury is unique in the Hatch–Waxman context as

 compared to ordinary infringement action: “Ordinarily, a potential competitor in other fields is

 legally free to market its product in the face of an adversely-held patent. In contrast, under the

 Hatch-Waxman Act, an ANDA filer is not legally free to enter the market without FDA




                                                  15
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 16 of 122 PageID: 16



 approval.” Id. Novartis’ listing of the ’209 Patent in the Orange Book creates the bottleneck to

 Alembic’s ANDA causing injury-in-fact to Alembic. Id.

        57.     Alembic’s injury is directly traceable to Novartis, not the Hatch-Waxman Act or

 the FDA regulations. For example, the following facts, each traceable to Novartis, are the

 reasons for Alembic’s injury: (1) Novartis chose not to sue Alembic after receiving a notice of

 Alembic’s Paragraph IV certification, so as to avoid an adverse judgment on the ’209 Patent; and

 (2) to date, Novartis has never asserted the ’209 Patent, so as to avoid an adverse judgment.

 Novartis’ actions are precisely the sort of “gaming” the system that the civil action to obtain a

 patent certainty was designed to prevent.

        58.     But for Novartis’ attempts to avoid litigating the infringement of the ’209 Patent,

 final approval of Alembic’s 180 mg deferasirox tablets would not be independently and

 artificially delayed. But for Novartis’ actions to delay resolution of the ’209 Patent, Alembic’s

 market entry for its 180 mg deferasirox tablets would not be delayed by the first-filer’s 180-day

 exclusivity.

        59.     Alembic’s injury is redressable: judgment of non-infringement or invalidity of the

 ’209 Patent from this Court will activate forfeiture of the first-filer’s exclusivity period as

 Congress intended, allowing Alembic to enter the market with its 180 mg deferasirox tablets at

 the earliest possible date and obtain patent certainty.

        60.     Accordingly, there is an actual, substantial, and continuing justiciable case and

 controversy between Alembic and Defendants over which this Court can and should exercise

 jurisdiction and declare the rights of the parties. Caraco, 527 F.3d at 1278.

        61.     Whether an action is “ripe” requires an evaluation of “both the fitness of the

 issues for judicial decision and the hardship to the parties of withholding court consideration.” Id




                                                  16
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 17 of 122 PageID: 17



 at 1294. Alembic satisfies both prongs for ripeness. First, additional factual development would

 not advance the district court’s ability to decide Alembic’s action because Alembic’s ANDA has

 all the necessary information to determine whether Alembic’s deferasirox products infringe the

 ’209 Patent. Second, Alembic will not be able to obtain patent certainty to market its 180 mg

 deferasirox tablets at the earliest possible date without a declaratory judgment, a hardship that

 creates the potential for substantial lost revenue.

        62.     The mootness doctrine requires that the parties must maintain a requisite personal

 stake. Alembic’s 180 mg deferasirox tablets are being blocked from the market indefinitely.

 Only a judgment from this Court—either through adjudication or by consent decree—can

 alleviate the harm to Alembic and the public.

                       ALEMBIC’S 180 MG DEFERASIROX TABLETS

        63.     According to Alembic’s ANDA No. 211824, Alembic’s 180 mg deferasirox

 tablets have the following composition:




                                                   17
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 18 of 122 PageID: 18




 Exhibit D, ANDA excerpt at 37.

                       NON-INFRINGEMENT OF THE ’209 PATENT

        64.    Infringement of a patent under 35 U.S.C. §271(e)(2) requires a comparison

 between the patent claims and the ANDA applicant’s proposed generic drug. If any claim

 limitation is absent from the ANDA applicant’s proposed generic drug, there is no infringement

 as a matter of law. Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1247-48 (Fed. Cir.

 2000); Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed. Cir. 1997).




                                               18
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 19 of 122 PageID: 19



        65.     Alembic’s ANDA contains a Paragraph IV certification that the manufacture, use

 or sale of Alembic’s generic deferasirox tablets does not and will not infringe the ’209 Patent.

        66.     The ’209 Patent contains three independent claims. Claim 1 is directed to, inter

 alia, “[a] tablet for oral administration consisting of 90 mg deferasirox,” claim 2 is directed to,

 inter alia, “[a] tablet for oral administration consisting of 180 mg deferasirox,” and claim 3 is

 directed to, inter alia, “[a] tablet for oral administration consisting of 360 mg deferasirox[.]”

        67.     Independent claim 1 reads:

        1. A tablet for oral administration consisting of 90 mg deferasirox;

        53.61 mg microcrystalline cellulose;

        3.65 mg poly vinyl pyrrolidone K-30;

        11.34 mg crospovidone;

        0.16 mg poloxamer,

        0.81 mg fumed silica;

        2.43 mg magnesium stearate; and

        4.86 mg seal-coat.

        68.     Claim 1 recites, inter alia, “[a] tablet for oral administration consisting of 90 mg

 deferasirox[.]” Alembic’s generic 180 mg deferasirox tablets contain, inter alia, 180 mg of

 deferasirox. Alembic’s generic 180 mg deferasirox tablets do not and will not infringe claim 1 of

 the ’209 Patent.

        69.     Claim 1 also recites “53.61 mg microcrystalline cellulose; 3.65 mg poly vinyl

 pyrrolidone K-30; 11.34 mg crospovidone; 0.16 mg poloxamer; 0.81 mg fumed silica; 2.43 mg

 magnesium stearate; and 4.86 mg seal-coat.” Alembic’s generic 180 mg deferasirox tablets do




                                                  19
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 20 of 122 PageID: 20



 not contain the claimed amounts of the recited formulation components (see Exhibit D, ANDA

 excerpt at 37), and therefore Alembic’s 180 mg tablets do not and will not infringe claim 1.

        70.     Independent claim 3 reads:

        3. A tablet for oral administration consisting of 360 mg deferasirox;

        214.45 mg microcrystalline cellulose; 2

        14.58 mg poly vinyl pyrrolidone K-30;

        45.36 mg crospovidone;

        0.65 mg poloxamer;

        3.24 mg fumed silica;

        9.72 mg magnesium stearate; and

        19.44 mg seal-coat.

        71.     Claim 3 recites, inter alia, “[a] tablet for oral administration consisting of 360 mg

 deferasirox[.]” Alembic’s generic 180 mg deferasirox tablets contain, inter alia, 180 mg of

 deferasirox. Alembic’s generic 180 mg deferasirox tablets do not and will not infringe claim 3 of

 the ’209 Patent.

        72.     Claim 3 also recites “214.45 mg microcrystalline cellulose; 14.58 mg poly vinyl

 pyrrolidone K-30; 45.36 mg crospovidone; 0.65 mg poloxamer; 3.24 mg fumed silica; 9.72 mg

 magnesium stearate; and 19.44 mg seal-coat.” Alembic’s generic 180 mg deferasirox tablets do

 not contain the claimed amounts of the recited formulation components (see Exhibit D, ANDA

 excerpt at 37), and therefore Alembic’s 180 mg tablets do not and will not infringe claim 3.

        73.     Independent claim 2 reads:


        2
           Claim 3 should be judicially corrected to read “214.45 mg microcrystalline cellulose,”
 rather than “215.45 mg microcrystalline cellulose.” Joint Stipulation and Order, Actavis
 Elizabeth LLC v. Novartis Pharm. Corp. et al., No. 16-604 (D. Del. July 27, 2017), D.I. 59.


                                                  20
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 21 of 122 PageID: 21



        2. A tablet for oral administration consisting of 180 mg deferasirox,

        107.23 mg microcrystalline cellulose;

        7.29 mg poly vinyl pyrrolidone K-30;

        22.68 mg crospovidone;

        0.32 mg poloxamer;

        1.62 mg fumed silica;

        4.86 mg magnesium stearate; and

        9.72 mg seal-coat.

        74.     Although containing 180 mg deferasirox, Alembic’s 180 mg deferasirox tablets

 do not contain 107.23 mg of microcrystalline cellulose as recited in claim 2 of the ’209 Patent.




        75.     Accordingly, for at least this reason, Alembic’s 180 mg deferasirox tablets to not

 literally infringe claim 2 of the ’209 Patent.

        76.     The ’209 Patent discloses that microcrystalline cellulose can be a filler, a

 disintegrant, and a binder. See ’209 Patent, col. 5, ll. 25-30, ll. 36-38. The ’209 Patent discloses

 use of other amounts of microcrystalline cellulose besides amounts recited in claims 1-3, but

 does not claim them. See ’209 Patent, col. 6, ll. 43-59, Examples 1-5.

        77.     Accordingly, for at least this reason, Alembic’s 180 mg deferasirox tablets do not

 infringe the ’209 Patent under the doctrine of equivalents.

        78.     Alembic’s 180 mg deferasirox tablets do not contain 7.29 mg of poly vinyl

 pyrrolidone K-30 as recited in claim 2 of the ’209 Patent.




                                                  21
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 22 of 122 PageID: 22



        79.      Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not literally infringe claim 2 of the ’209 Patent.

        80.      The ’209 Patent discloses that poly vinyl pyrrolidone K-30 can be a binder. See

 ’209 Patent, col. 5, ll. 36-44. The ’209 Patent discloses use of other amounts of poly vinyl

 pyrrolidone K-30 besides the amounts recited in claims 1-3, but does not claim them. See ’209

 Patent, col. 6, ll. 43-59, Examples 1-5.

        81.      Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not infringe the ’209 Patent under the doctrine of equivalents.

        82.      Alembic’s 180 mg deferasirox tablets do not contain 22.68 mg of crospovidone as

 recited in claim 2 of the ’209 Patent.



        83.      Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not literally infringe claim 2 of the ’209 Patent.

        84.      The ’209 Patent discloses that crospovidone can be a disintegrant. See ’209

 Patent, col. 5, ll. 28-35. The ’209 Patent discloses use of other amounts of crospovidone besides

 the amounts recited in claims 1-3, but does not claim them. See ’209 Patent, col. 6, ll. 43-59,

 Examples 1-5.

        85.      Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not infringe the ’209 Patent under the doctrine of equivalents.

        86.      Alembic’s generic 180 mg deferasirox tablets do not contain 0.32 mg of

 poloxamer as recited in claim 2 of the ’209 Patent.




                                                      22
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 23 of 122 PageID: 23



        87.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not literally infringe claim 2 of the ’209 Patent.

        88.     The ’209 Patent discloses that poloxamer can be a surfactant. See ’209 Patent, col.

 5, ll. 45-49. The ’209 Patent discloses use of other amounts of poloxamer besides the amounts

 recited in claims 1-3, but does not claim them. See ’209 Patent, col. 6, ll. 43-59, Examples 1-5.

        89.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not infringe the ’209 Patent under the doctrine of equivalents.

        90.     Alembic’s 180 mg deferasirox tablets do not contain 1.62 mg of fumed silica as

 recited in claim 2 of the ’209 Patent.



        91.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets to

 not literally infringe claim 2 of the ’209 Patent.

        92.     The ’209 Patent discloses that fumed silica can be a glidant. See ’209 Patent, col.

 5, ll. 50-53. The ’209 Patent discloses use of other amounts of fumed silica besides the amounts

 recited in claims 1-3, but does not claim them. See ’209 Patent, col. 6, ll. 43-59, Examples 1-5.

        93.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets to

 not infringe the ’209 Patent under the doctrine of equivalents.

        94.     Alembic’s generic 180 mg deferasirox tablets do not contain 4.86 mg of

 magnesium stearate as recited in claim 2 of the ’209 Patent.



        95.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not literally infringe claim 2 of the ’209 Patent.




                                                      23
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 24 of 122 PageID: 24



        96.     The ’209 Patent discloses that magnesium stearate can be a lubricant. See ’209

 Patent, col. 5, ll. 54-64. The ’209 Patent discloses use of other amounts of magnesium stearate

 besides the amounts recited in claims 1-3, but does not claim them. See ’209 Patent, col. 6, ll. 43-

 59, Examples 1-5.

        97.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not infringe the ’209 Patent under the doctrine of equivalents.

        98.     Alembic’s 180 mg deferasirox tablets do not contain 9.72 mg of seal coat as

 recited in claim 2 of the ’209 Patent.



        99.     Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not literally infringe claim 2 of the ’209 Patent.

        100.    The ’209 Patent discloses Opadry coating material. See ’209 Patent, col. 5, ll. 5-

 15, col. 7, ll. 29-32, Examples, 1, 2, and 5. The ’209 Patent discloses use of other amounts of

 coating material, like Opadry, besides the amounts recited in claims 1-3, but does not claim

 them. See ’209 Patent, col. 7, ll. 29-32.

        101.    Accordingly, for this additional reason, Alembic’s 180 mg deferasirox tablets do

 not infringe the ’209 Patent under the doctrine of equivalents.

        102.    Alembic’s generic 180 mg deferasirox tablets additionally do not and will not

 infringe any claim of the ’209 Patent under the doctrine of equivalents based on the doctrine of

 prosecution history estoppel. Issued claims 1, 2 and 3 of the ’209 Patent were originally filed as

 application claims 26, 28, and 30, respectively. See Exhibit E, Preliminary amendment, 39-51. In

 a January 5, 2015 Interview Summary, the examiner explained that the “Examiner agreed that

 changing claims 26, 28, and 30 to ‘consisting of’ type claims to exclude the additional




                                                      24
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 25 of 122 PageID: 25



 components taught by the prior art would render the claims free of the prior art.” Exhibit F, Jan.

 21, 2016 Interview Summary, 52-53. The examiner’s Notice of Allowability shows that the

 patent applicant authorized an examiner amendment, which amended the claims as follows:




                                                25
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 26 of 122 PageID: 26




        Exhibit G, Notice of Allowability, 54-59.

        103.    As the examiner had previously explained in the January 5 interview, amending

 “claims 26, 28, and 30 to ‘consisting of’ type claims [would] exclude the additional components

 taught by the prior art [and] would render the claims free of the prior art.” Exhibit F, Jan. 21,

 2016 Interview Summary, 52-53. Indeed, the examiner explained in his Reasons for Allowance

 that “the above amended claims are allowable over the prior art because the picking and

 choosing of components and amounts from the prior art required to arrive at the instant claims

 would be too excessive to be considered prima facie obvious.” Exhibit G, Notice of

 Allowability, 59.

        104.    Acquiescing to the examiner’s amendment narrowed claims 1-3 to exclude

 unclaimed amounts of the claimed components, as contained in Alembic’s generic deferasirox

 tablets. The applicant authorized the examiner’s amendment to obtain allowance of the claims

 over the prior art, as the examiner stated in his Reasons for Allowance.

        105.    The ’209 Patent discloses the use of other, unclaimed amounts of the claimed

 components, and therefore these features were not unforeseeable to the patent applicant at the

 time the claims were drafted. There is no reason why the claims of the ’209 Patent could not


                                                 26
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 27 of 122 PageID: 27



 have recited the use of other, unclaimed amounts. And Novartis cannot argue that the examiner’s

 amendment did not surrender the use of other, unclaimed amounts because the examiner said the

 amendment would “exclude the additional components taught by the prior art” and then

 subsequently allowed the claims.

        106.    Claims 1-3 as issued recite a “tablet for oral administration consisting of…” There

 is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to

 unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc., 831 F.3d at 1359. Novartis

 cannot overcome the presumption that “consisting of” is closed because the examiner said

 changing the claims to “consisting of” type claims would “exclude the additional components

 taught by the prior art” and then subsequently allowed the claims.

        107.    As described above, Alembic’s 180 mg deferasirox tablets contain unclaimed

 amounts of each of the claimed components. Alembic’s 180 mg deferasirox tablets also contain

 unclaimed components,                                      . See Exhibit D, ANDA excerpt at 37.

        108.    Accordingly, Alembic’s 180 mg deferasirox tablets cannot infringe any claim of

 the ’209 Patent under the doctrine of equivalents.

                                             COUNT I

 DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF ALEMBIC’S GENERIC
                  180 MG DEFERASIROX TABLETS

        109.    Alembic hereby incorporates by reference its allegations contained in paragraphs

 1 through 108 of this Complaint as though fully set forth herein.

        110.    This claim arises under the Patent Laws of the United States, 35 U.S.C. §1 et seq.,

 the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and the Hatch-Waxman Act, 21

 U.S.C. §355(j)(5)(C).




                                                 27
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 28 of 122 PageID: 28



        111.    Novartis caused the ’209 Patent to be listed in the Orange Book as covering its

 Jadenu® 180 mg tablets.

        112.    Alembic filed an ANDA with a Paragraph IV certification stating the ’209 Patent

 is not and will not be infringed by the marketing of Alembic’s 180 mg deferasirox tablets.

        113.    Alembic intends to sell its generic 180 mg deferasirox tablets, as described in

 ANDA No. 211824, once it obtains final FDA approval, which is currently blocked by a first-

 filer’s 180-day exclusivity.

        114.    There is a real, actual and continuing justiciable case and controversy between

 Alembic and Novartis regarding the infringement of the ’209 Patent by Alembic’s generic 180

 mg deferasirox tablets.

        115.    The ’209 Patent will not be infringed by the manufacture, use, offer for sale, sale,

 and/or importation of Alembic’s generic 180 mg deferasirox tablets for which Alembic has

 submitted ANDA No. 211824.

        116.    Accordingly, Alembic seeks and is entitled to a judicial declaration that the

 manufacture, use, offer for sale, sale, and/or importation of Alembic’s 180 mg deferasirox

 tablets, described in ANDA No. 211824, do not and will not infringe, directly or indirectly, any

 valid claim of the ’209 Patent.

                                     PRAYER FOR RELIEF

 WHEREFORE, Alembic prays for a declaratory judgment against Novartis as follows:

        A.      Judgment against Novartis declaring that the ’209 Patent is not and will not be

 infringed by Alembic’s 180 mg deferasirox tablets as described in ANDA No. 211824;

        B.      Declaring the manufacture, marketing, use, offer for sale, sale, and/or importation

 of Alembic’s generic 180 mg deferasirox tablets do not infringe and will not, if marketed,

 infringe or induce or contribute to the infringement of any valid claim of the ’209 Patent;


                                                 28
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 29 of 122 PageID: 29



        C.     Awarding Alembic its costs, expenses and reasonable attorneys’ fees pursuant to

 35 U.S.C. §285; and

        D.     Awarding Alembic such other and further relief as the Court deems just and

 reasonable.

 Dated: November 27, 2019                     By: /s/ Lisa J. Rodriguez
                                              Lisa J. Rodriguez
                                              SCHNADER HARRISON SEGAL & LEWIS
                                              LLP
                                              Woodland Falls Corporate Park
                                              220 Lake Drive East Suite 200
                                              Cherry Hill NJ 08002
                                              (856)482-5741

                                              Dennies Varughese, Pharm.D., Esq.
                                              Adam LaRock, Esq. (pro hac vice pending)
                                              Robert Stout (pro hac vice pending)
                                              STERNE, KESSLER, GOLDSTEIN & FOX
                                              P.L.L.C.
                                              1100 New York Avenue, NW
                                              Washington, D.C. 20005
                                              Telephone: 202-371-2600
                                              Facsimile: 201-489-0495

                                              Attorneys for Plaintiff
                                              Alembic Pharmaceuticals Ltd.




                                              29
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 30 of 122 PageID: 30



               CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

        Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that the patent at issue

 in this action, U.S. Patent No. 9,283,209, is the subject of the following actions pending before

 this Court:

         Piramal Healthcare UK Ltd. v. Novartis Pharm. Corp, et al., Case No. 2:19-cv-12651

        Cipla Ltd. v. Novartis AG, et al., Case No. Pending

         The undersigned further certifies that the matter in controversy is not the subject of any

 other action pending in any court, or of any pending arbitration or administrative proceeding.


 Dated: November 27, 2019                             By:     /s/ Lisa J. Rodriguez
                                                      Lisa J. Rodriguez




                                                 30
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 31 of 122 PageID: 31



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

        Pursuant to Local Civil Rule 201.1, the undersigned hereby certifies that this action

 involves complex legal issues and the legal issues predominate over the factual issues; therefore,

 the matter is not appropriate for compulsory arbitration.

 Dated: November 27, 2019                             By: /s/ Lisa J. Rodriguez
                                                      Lisa J. Rodriguez




                                                 31
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 32 of 122 PageID: 32




                          Exhibit A
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 33 of 122 PageID: 33
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 34 of 122 PageID: 34
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 35 of 122 PageID: 35
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 36 of 122 PageID: 36
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 37 of 122 PageID: 37
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 38 of 122 PageID: 38
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 39 of 122 PageID: 39
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 40 of 122 PageID: 40
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 41 of 122 PageID: 41
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 42 of 122 PageID: 42
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 43 of 122 PageID: 43
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 44 of 122 PageID: 44
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 45 of 122 PageID: 45
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 46 of 122 PageID: 46
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 47 of 122 PageID: 47
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 48 of 122 PageID: 48
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 49 of 122 PageID: 49
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 50 of 122 PageID: 50
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 51 of 122 PageID: 51
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 52 of 122 PageID: 52
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 53 of 122 PageID: 53
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 54 of 122 PageID: 54
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 55 of 122 PageID: 55
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 56 of 122 PageID: 56
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 57 of 122 PageID: 57




                          Exhibit B
                                 Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 58 of 122 PageID: 58
                                                                                        Paragraph IV Patent Certifications
                                                                                                 November 19, 2019


                                                                                                                                         180-DAY     DATE OF  DATE OF FIRST    EXPIRATION
                                                                                                              NUMBER OF
                                                                                               DATE OF                       180-DAY    DECISION      FIRST    COMMERCIAL     DATE OF LAST
DRUG NAME                         DOSAGE FORM           STRENGTH            RLD/NDA                             ANDAs
                                                                                             SUBMISSION                      STATUS     POSTING     APPLICANT MARKETING BY     QUALIFYING
                                                                                                              SUBMITTED
                                                                                                                                          DATE      APPROVAL       FTF           PATENT
                                                                              Ziagen
Abacavir Sulfate                      Tablets              300 mg                              1/28/2009
                                                                              20977
                                                                              Ziagen
Abacavir                            Oral Solution         20 mg/mL                             12/27/2012
                                                                              20978
Abacavir Sulfate, Dolutegravir                        600 mg/50 mg/300       Triumeq
                                      Tablets                                                  8/14/2017
and Lamivudine                                               mg              205551
Abacavir Sulfate and                                                         Epzicom
                                      Tablets          600 mg/300 mg                           9/27/2007
Lamivudine                                                                    21652
Abacavir Sulfate, Lamivudine                         300 mg/150 mg/300       Trizivir
                                      Tablets                                                  3/22/2011
and Zidovudine                                              mg               21205
                                                                             Yonsa
Abiraterone Acetate                   Tablets              125 mg                              7/23/2018            1                                                           3/17/2034
                                                                             210308
                                                                              Zytiga
Abiraterone Acetate                   Tablets              250 mg                              4/28/2015           13        Eligible   6/18/2019   10/31/2018   11/21/2018     8/24/2027
                                                                             202379
                                                                              Zytiga
Abiraterone Acetate                   Tablets              500 mg                              8/23/2017            1                                                           8/24/2027
                                                                             202379
                                                      25 mg, 50 mg and       Precose
Acarbose                              Tablets                                                  3/22/2005
                                                          100 mg              20482
                                                      200 mg/mL, 30 mL      Acetadote
Acetylcysteine                        Injection                                                 4/4/2012
                                                            vials            21539
                                                     1000 mg/100 mL (10      Ofirmev
Acetaminophen*                        Injection                                                 4/7/2011
                                                           mg/mL)             22450
                                  Extended-release                           Tylenol
Acetaminophen                                              650 mg
                                       Tablets                               19872
Acetaminophen and Tramadol                                                   Ultracet
                                      Tablets         325 mg/ 37.5 mg
Hydrochloride                                                                 21123
                                                                           Excedrin
Acetaminophen/ Aspirin/                               250 mg/ 250 mg/
                                      Tablets                              (migraine)
Caffeine                                                   65 mg
                                                                             20802
                                                      50 mg/mL, 10 mL        Zovirax
Acyclovir Sodium                      Injection
                                                       and 20 mL vials       18603
                                                                             Differin
Adapalene                           Topical Gel            0.30%                               9/15/2009
                                                                             21753
Adapalene and Benzoyl                                                        Epiduo
                                        Gel              0.1%/2.5%                             12/30/2011
Peroxide                                                                     22320
Adapalene and Benzoyl                                                      Epiduo Forte
                                        Gel              0.3%/2.5%                              5/4/2016            1        Eligible   6/18/2019   10/17/2018                  3/12/2023
Peroxide                                                                     207917
                                                                             Hepsera
Adefovir Dipivoxil                    Tablets              10 mg                                6/8/2010
                                                                              21449
                                                     20 mg, 30 mg and 40      Gilotrif
Afatinib Dimaleate                    Tablets                                                  7/12/2017
                                                             mg              201292
                                                     3 mg/mL, 20 mL and     Adenoscan
Adenosine                             Injection                                                4/16/2005
                                                         30 mL vials          20059




                                                                                                     Page 1
                             Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 59 of 122 PageID: 59
                                                                                         Paragraph IV Patent Certifications
                                                                                                  November 19, 2019


                                                                                                                                              180-DAY      DATE OF  DATE OF FIRST    EXPIRATION
                                                                                                                NUMBER OF
                                                                                                DATE OF                        180-DAY       DECISION       FIRST    COMMERCIAL     DATE OF LAST
DRUG NAME                     DOSAGE FORM               STRENGTH             RLD/NDA                              ANDAs
                                                                                              SUBMISSION                       STATUS        POSTING      APPLICANT MARKETING BY     QUALIFYING
                                                                                                                SUBMITTED
                                                                                                                                               DATE       APPROVAL       FTF           PATENT
                                                        5 mg/500 mg
Dapaglifozin and Metformin    Extended-release          5 mg/1000 mg        Xigduo XR
                                                                                                 1/8/2018
Hydrochloride                      Tablets              10 mg/500 mg          205649
                                                       10 mg/1000 mg
                                                                              Aczone
Dapsone                              Gel                    7.5%                                2/13/2017            1          Eligible      7/2/2019    6/26/2019                  11/18/2033
                                                                              207154
                                                                              Cubicin
Daptomycin                       For Injection           500 mg/vial                            11/19/2008           1        Extinguished   11/19/2019
                                                                              21572
                              Extended-release                                Enablex
Darifenacin Hydrobromide                              7.5 mg and 15 mg                          12/22/2008
                                   Tablets                                     21513

                                                     75 mg, 150 mg and        Prezista
Darunavir Ethanolate               Tablets                                                      6/23/2010            1                                                               12/26/2026
                                                          300 mg               21976


                                                                              Prezista
Darunavir Ethanolate               Tablets                 400 mg                               6/23/2010            2                                                               12/26/2026
                                                                               21976


                                                                              Prezista
Darunavir Ethanolate               Tablets                 600 mg                               6/23/2010            3         Deferred       7/2/2019    11/21/2017                 12/26/2026
                                                                               21976

                                                                              Prezista
Darunavir Ethanolate               Tablets                 800 mg                               5/14/2013            1                                                               12/26/2026
                                                                               21976
                                                                              Sprycel
Dasatinib                          Tablets           80 mg and 140 mg                           6/17/2011
                                                                              21986
                                                        20 mg, 50 mg,         Sprycel
Dasatinib                          Tablets                                                      6/28/2010
                                                      70 mg and 100 mg        21986
                                 Tablets for         125 mg, 250 mg, and      Exjade
Deferasirox                                                                                     10/28/2011           1          Eligible      7/2/2019    1/26/2016    3/22/2019      4/5/2019
                                 Suspension                500 mg             21882
                                                                              Jadenu
Deferasirox *                      Tablets           90 mg and 360 mg                           10/19/2015           1        Extinguished   7/16/2019                                4/5/2019
                                                                              206910
                                                                              Jadenu
Deferasirox                        Tablets                 180 mg                               4/21/2016            1          Eligible     7/16/2019                               11/21/2034
                                                                              206910
                                                                             Ferriprox
Deferiprone                        Tablets                 500 mg                               1/29/2016            1          Eligible     8/13/2019     2/8/2019                   6/28/2021
                                                                              21825
                                                                              Kybella
Deoxycholic Acid                   Injection          10 mg/mL (2 mL)                           7/13/2018
                                                                              206333
                                                                             Suprane
Desflurane                        Inhalation               99.9%                                9/11/2008
                                                                              20118
                                                                              Clarinex
Desloratadine                      Tablets                  5 mg                                6/21/2006
                                                                               21165
                             Orally Disintegrating                            Clarinex
Desloratadine                                         2.5 mg and 5 mg                           6/21/2006
                                    Tablets                                    21165
                                                                           Clarinex Syrup
Desloratadine                   Oral Solution            0.5 mg/mL                               5/8/2008
                                                                                21300




                                                                                                      Page 16
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 60 of 122 PageID: 60




                          ([KLELW C
Case
 Case2:19-cv-20890-SRC-CLW
       1:15-cv-01219-RGA Document
                            Document
                                  1231 Filed
                                        Filed09/18/17
                                              11/27/19 Page
                                                        Page161
                                                              of of
                                                                 2 PageID
                                                                    122 PageID:
                                                                          #: 69461
Case
 Case2:19-cv-20890-SRC-CLW
       1:15-cv-01219-RGA Document
                            Document
                                  1231 Filed
                                        Filed09/18/17
                                              11/27/19 Page
                                                        Page262
                                                              of of
                                                                 2 PageID
                                                                    122 PageID:
                                                                          #: 69562
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 63 of 122 PageID: 63




                          ([KLELW D
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 64 of 122 PageID: 64
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 65 of 122 PageID: 65
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 66 of 122 PageID: 66
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 67 of 122 PageID: 67
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 68 of 122 PageID: 68
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 69 of 122 PageID: 69
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 70 of 122 PageID: 70




                          Exhibit E
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 71 of 122 PageID: 71
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 72 of 122 PageID: 72
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 73 of 122 PageID: 73
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 74 of 122 PageID: 74
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 75 of 122 PageID: 75
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 76 of 122 PageID: 76
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 77 of 122 PageID: 77
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 78 of 122 PageID: 78
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 79 of 122 PageID: 79
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 80 of 122 PageID: 80
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 81 of 122 PageID: 81
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 82 of 122 PageID: 82
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 83 of 122 PageID: 83




                           Exhibit F
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 84 of 122 PageID: 84
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 85 of 122 PageID: 85




                           Exhibit G
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 86 of 122 PageID: 86
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 87 of 122 PageID: 87
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 88 of 122 PageID: 88
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 89 of 122 PageID: 89
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 90 of 122 PageID: 90
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 91 of 122 PageID: 91




                          ([KLELW H
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 92 of 122 PageID: 92
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 93 of 122 PageID: 93
 ANDA 211824
 Page 2
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 94 of 122 PageID: 94
 ANDA 211824
 Page 3
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 95 of 122 PageID: 95
 ANDA 211824
 Page 4
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 96 of 122 PageID: 96
 ANDA 211824
 Page 5
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 97 of 122 PageID: 97
 ANDA 211824
 Page 6
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 98 of 122 PageID: 98
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 99 of 122 PageID: 99
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 100 of 122 PageID: 100




                           ([KLELW I
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 101 of 122 PageID: 101
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 102 of 122 PageID: 102
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 103 of 122 PageID: 103
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 104 of 122 PageID: 104




                           ([KLELW J
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 105 of 122 PageID: 105
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 106 of 122 PageID: 106
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 107 of 122 PageID: 107
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 108 of 122 PageID: 108
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 109 of 122 PageID: 109
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 110 of 122 PageID: 110
012213425Case 2:19-cv-20890-SRC-CLW
                               6789 ÿDocument
                                       ÿ7ÿ71ÿ7Filed
                                                          ÿ
                                                                 ÿ 78 ÿPage
                                                                 11/27/19         8!9111
                                                                                         ÿ8of!8122
                                                                                                   9 PageID: 111




     .
     /

    0
    1




11"888"#8"171 71$17!%7"#&'!%( )*+!%*)340,24-                            213
012213425Case 2:19-cv-20890-SRC-CLW
                               6789 ÿDocument
                                       ÿ7ÿ71ÿ7Filed
                                                          ÿ
                                                                 ÿ 78 ÿPage
                                                                 11/27/19         8!9112
                                                                                         ÿ8of!8122
                                                                                                   9 PageID: 112




11"888"#8"171 71$17!%7"#&'!%( )*+!%*)340,24-                            313
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 113 of 122 PageID: 113
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 114 of 122 PageID: 114
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 115 of 122 PageID: 115
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 116 of 122 PageID: 116
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 117 of 122 PageID: 117
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 118 of 122 PageID: 118
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 119 of 122 PageID: 119
Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 120 of 122 PageID: 120
             Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 121 of 122 PageID: 121
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
      Alembic Pharmaceuticals Ltd.                                                                             Novartis Pharmaceuticals Corp. and Novartis AG

    (b) County of Residence of First Listed Plaintiff             Gujarat, India                              County of Residence of First Listed Defendant              Morris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Lisa J. Rodriquez, Esq., Schnader Harrison Segal & Lewis, LLP
Woodland Falls Corporate Park, 220 Lake Drive East, Ste. 200
Cherry Hill, NJ 08002 - (856) 482-5741

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1331, 1338 and 28 U.S.C. 2201, 2202
VI. CAUSE OF ACTION Brief description of cause:
                                           Declaratory judgment seeking non-infringement
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION          DEMAND $                                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Stanley Chesler                                                                             DOCKET NUMBER 2:19-cv-12651
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/27/2019                                                              /s Lisa J. Rodriguez
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
           Case 2:19-cv-20890-SRC-CLW Document 1 Filed 11/27/19 Page 122 of 122 PageID: 122
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
